CJCC¢CD\lO?(.)'l-h(»)l\)A

NNNNNN_\_\A_\_\.

 

MICHAEL WALL,

V.

COMMISSIONER OF SOCIAL SECURITY,

United States Distriet Judge Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

)
CASE No. 2;18-cv-714

Plaintiff,

ORDER FOR EAJA FEES

)
)
)
)
)
)
)
Defendant. )
)

Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the

total amount of $l,722.32 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), Shall

be awarded to Plaintiff. Asz‘rue v. Raz‘/i'{]",` 130 S.Ct. 2521 (2010).

If the U.S. Department of the Treasury determines that Plaintiff' s EAJA fees are not

subject to any offset allowed under the Department of the Treasury’s Offset Program, then the

check for EAJA fees shall be made payable to Plaintift`s attorney_, Amy Gilbrough.

Whether the cheek is made payable to Plaintiff, or to Amy Gilbrough, the check shall be

mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,

Washington 98 l Ol .
Douglas Drachler McKee & Gilbrough, LLP
1904 Third Avenue Suite 1030

ORDER FOR EAJA FEES Seattle, WA 98101

[NO. 2118-cv-714] - 1

(206) 623-0900

 

O©CI)`|O'>O`l-l>~(.\)N-\

NNI\)|\JNI\)_'~_\A_\_\

 

Dated this ri day of ,.2019 § j

BENJA 7SETTLE
UNITEDS TES DISTRICT JUDGE

Presented by:

S/AMY M. GILBROUGH
AMY M. GILBROUGH
Attorney for Plaintiff

Douglas Drachler McKee & Gilbrough, LLP
1904 Third Avenue Suite 1030

ORDER FOR EAJA FEES Seattl€, WA 98101

[No. 2118-cv-714] - 2 (206) 623'0900

 

